In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal (1) from an order of the Supreme Court, Nassau County (Levitt, J.), dated January 7, 1983, which granted the motion of the respondents to strike the case from the Inquest Calendar and (2), as limited by their brief, from so much of an order of the same court, dated February 16, 1983, as, upon reargument, adhered to the original determination. Appeal from the order dated January 7, 1983 dismissed, without costs or disbursements. That order was superseded by the order dated February 16,1983, made upon reargument. Order dated February 16, 1983 affirmed, insofar as appealed from, without costs or disbursements. No opinion. Titone, J. P., Thompson, Bracken and Rubin, JJ., concur.